NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              STEPHANIE MICHAEL,
                Claimant-Appellant

                           v.

 DAVID J. SHULKIN, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                      2017-1569
                ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 16-3356, Judge William Green-
berg.
                ______________________

                Decided: June 12, 2017
                ______________________

   STEPHANIE MICHAEL, Houston, TX, pro se.

    MARIANA TERESA ACEVEDO, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent-appellee. Also
represented by CHAD A. READLER, ROBERT E. KIRSCHMAN,
JR., ELIZABETH M. HOSFORD; Y. KEN LEE, DEREK
SCADDEN, Office of General Counsel, United States De-
partment of Veterans Affairs, Washington, DC.
2                                      MICHAEL   v. SHULKIN



                  ______________________

    Before LOURIE, MOORE, and O’MALLEY, Circuit Judges.
PER CURIAM.
    Stephanie Michael seeks review of the December 28,
2016 decision of the Court of Appeals for Veterans Claims
(“Veterans Court”) denying her petition for relief in the
form of declaratory judgment. Michael v. McDonald, No.
16-3356, 2016 WL 7448386 (Vet. App. Dec. 28, 2016). For
the following reasons, we affirm the decision of the Veter-
ans Court.
                       BACKGROUND
     Ms. Michael is an honorably-discharged disabled vet-
eran of the United States Marine Corps. In October 2012,
she filed a complaint in the United States District Court
for the Southern District of Texas, alleging that the
Department of Veterans Affairs (the “VA”) acted negli-
gently with respect to her benefits determinations, in
violation of the Federal Tort Claims Act (the “FTCA”).
Michael v. United States, No. 12-cv-03093, 2013 U.S. Dist.
LEXIS 189859 (S.D. Tex. Feb. 11, 2013). “After finding
that [Ms. Michael]’s complaint d[id] not state a plausible
claim for negligence, and instead s[ought] review of the
underlying benefits decisions,” the district court dis-
missed her complaint for lack of jurisdiction. Id. at *1–2
(citing 38 U.S.C. § 511(a)).
    On September 13, 2013, Ms. Michael submitted a
Standard Form 95—“Claim for Damage, Injury, or
Death”—to the VA, alleging wrongful deprivation of VA
benefit payments covering the period from 1993 to 2003
and totaling $10.2 million in damages, all in violation of
the FTCA. The VA denied that claim via letter, stating:
“[T]he issues which you have raised in your submission—
VA Benefit matters—cannot by law be considered under
the [FTCA].” J.A. 15.
MICHAEL   v. SHULKIN                                     3



     Ms. Michael again filed suit in the Southern District
of Texas, alleging that she had “been deprived of rights
and property due to the negligent actions of commission
and omission by several VA employees over a period of 20
years to present.” Michael v. United States, No. 14-2421,
2015 WL 11123316, at *1 (S.D. Tex. Feb. 3, 2015). On
February 3, 2015, the district court granted the govern-
ment’s motion to dismiss for lack of subject matter juris-
diction, relying on res judicata due to the previous 2013
dismissal order. Id. at *1–2. Ms. Michael timely ap-
pealed this decision to the United States Court of Appeals
for the Fifth Circuit, which, on September 17, 2015,
affirmed the district court’s judgment. Michael v. United
States, 616 F. App’x 146 (5th Cir. 2015). On May 16,
2016, the Supreme Court of the United States denied Ms.
Michael’s subsequent petition for writ of certiorari.
Michael v. United States, 136 S. Ct. 2013 (2016).
     On September 29, 2016, Ms. Michael filed a petition
with the Veterans Court seeking a declaratory judgment,
which she later withdrew. Michael, 2016 WL 7448386, at
*1. On November 9, 2016, judgment issued. Id. On
November 10, 2016, Ms. Michael filed a motion to stay the
issuance of mandate and an amended petition for relief in
the form of a declaratory judgment. Id. Specifically, her
motion appears to have requested a declaratory judgment
that the Veterans Court has jurisdiction to hear her
FTCA claims. The Veterans Court denied Ms. Michael’s
petition, “because the [Veterans] Court does not have the
jurisdiction to issue declaratory judgments. . . . [It] ad-
heres to the case-or-controversy jurisdictional constraints
provided for in Article III of the U.S. Constitution.” Id.
(citing Mokal v. Derwinski, 1 Vet. App. 12, 13–15 (1990)).
Ms. Michael timely appealed to this court.
                       DISCUSSION
     Our ability to review a decision of the Veterans Court
is limited. We may review “the validity of a decision of
4                                        MICHAEL   v. SHULKIN



the [Veterans] Court on a rule of law or of any statute or
regulation . . . or any interpretation thereof (other than a
determination as to a factual matter) that was relied on
by the [Veterans] Court in making the decision.”
38 U.S.C. § 7292(a) (2012). We have exclusive jurisdiction
“to review and decide any challenge to the validity of any
statute or regulation or any interpretation thereof
brought under [38 U.S.C. § 7292], and to interpret consti-
tutional and statutory provisions, to the extent presented
and necessary to a decision.” Id. § 7292(c). Except to the
extent that an appeal presents a constitutional issue,
however, we “may not review (A) a challenge to a factual
determination, or (B) a challenge to a law or regulation as
applied to the facts of a particular case.” Id. § 7292(d)(2).
    In her informal brief, Ms. Michael appears to raise es-
sentially two separate arguments: (1) the Veterans Court
erred by denying her request for declaratory judgment;
and (2) the district court and Fifth Circuit erred in dis-
missing her complaint(s).
     Regarding the Veterans Court’s decision, Ms. Michael
argues that the Veterans Court “mischaracteriz[ed]” her
petition “as a petition for extraordinary relief”—i.e.,
“mandamus”—instead of addressing it as a petition for
“declaratory relief under 28 U.S.C. 2201.” Appellant Br.
at 1–5. Had the Veterans Court done so, she argues:
“(1) it would have identified the case and controversy
relevant [to] the Article III and statutory require-
ments . . . concluded to be nonexistent by the [Veterans
Court], and; (2) could have issued a decision consistent
with its existing procedures and applicable law . . . .” Id.
at 5.
    We decline to vacate the Veterans Court’s decision.
The Veterans Court explicitly read Ms. Michael’s petition
as one for “declaratory judgment[],” not mandamus or
other extraordinary relief. Michael, 2016 WL 7448386, at
*1. Ms. Michael’s arguments on appeal indicate that such
MICHAEL   v. SHULKIN                                      5



a reading was correct. Taking her petition as one for
declaratory judgment, the Veterans Court did not err in
denying it, but does appear to have misstated the relevant
law. The Veterans Court described its reasoning for
denial as follows:
   The Court concludes that it must deny the peti-
   tioner's petition because the Court does not have
   the jurisdiction to issue declaratory judgments.
   This Court adheres to the case-or-controversy ju-
   risdictional constraints provided for in Article III
   of the U.S. Constitution. See Mokal v. Derwinski,
   1 Vet. App. 12, 13–15 (1990). Because there is no
   case or controversy to attach to, the Court has no
   choice but to deny the requested relief of the peti-
   tioner.
Michael, 2016 WL 7448386, at *1. The most straightfor-
ward reading of this order suggests that, because the
Veterans Court only entertains actual cases and contro-
versies, it cannot issue declaratory judgments—as if the
two were mutually exclusive. But 28 U.S.C. § 2201 only
permits relief “[i]n a case of actual controversy” in the
first place—a phrase that “refers to the type of ‘Cases’ and
‘Controversies’ that are justiciable under Article III.”
MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127
(2007). Indeed, by the Veterans Court’s reasoning, no
Article III court could entertain petitions for declaratory
judgments.
     Rather, the Veterans Court cannot entertain petitions
for declaratory judgments because it “is not ‘a court of the
United States’ within the meaning of [28 U.S.C. § 2201]
and cannot derive any powers therefrom.” In re Wick,
40 F.3d 367, 372 (Fed. Cir. 1994) (citing Nagler v. Derwin-
ski, 1 Vet. App. 297, 306 (1991)). As the court observed in
Wick, the term “court of the United States” is defined by
statute as any court created by Act of Congress whose
judges “are entitled to hold office during good behavior.”
6                                      MICHAEL   v. SHULKIN



Id. (quoting 28 U.S.C. § 451). Veterans Court judges, on
the other hand, are appointed by the President to serve a
term of fifteen years. Id. (citing 38 U.S.C. § 7523). Ac-
cordingly, the Veterans Court properly denied Ms. Mi-
chael’s petition for declaratory judgment as not within the
scope of its authority.
    Regarding the district court and Fifth Circuit, Ms.
Michael’s arguments are less scrutable. She states, in
relevant part:
    The orders from U.S. Supreme Court; U.S. Court
    of Appeals for the Fifth Circuit; and the U.S. Dis-
    trict Court for the Southern District of Texas at
    issue judicially imposing Bivens claim remedy
    provided by Congress for exclusive judicial review
    of final Board of Veterans Appeals decisions of the
    Secretary within the Veterans Judicial Review
    Act of 1988 thereby conferring subject matter ju-
    risdiction upon the U.S. Court of Appeals for Vet-
    erans Claims is are void. Instead of is based on
    the merits of the (1) Government’s conclusions
    from review prohibited by 38 USC 511 of the final
    and conclusive decisions of the Secretary in pre-
    sent case.
Appellant Br. at 8–9. Regardless of the substance of her
arguments, Ms. Michael does not allege any of the limited
bases on which this court would have jurisdiction to
review the decision of the district court. See 28 U.S.C.
§ 1295. And she has not—indeed cannot—cite authority
under which this court is able to review the decision-
making of the Fifth Circuit or the Supreme Court in this
context.
                       CONCLUSION
    After full review of the record and careful considera-
tion, we affirm.
                      AFFIRMED